Citation Nr: 0704138	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  04-23 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to a compensable disability rating for 
bilateral hearing loss. 

2.  Entitlement to a disability rating in excess of 10 
percent for hypertension.

3.  Entitlement to a disability rating in excess of 20 
percent for gout.

4.  Entitlement to a disability rating in excess of 10 
percent for left knee degenerative joint disease.

5.  Entitlement to a disability rating in excess of 20 
percent for right knee degenerative joint disease.

6.  Entitlement to a disability rating in excess of 40 
percent for thoracolumbar spine degenerative joint disease.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
December 1968 and from May 1971 to June 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 and May 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Honolulu, Hawaii.  In May 2004, the RO held 
that a 40 percent disability rating was warranted for the 
veteran's service-connected degenerative joint disease of the 
thoracolumbar spine. 


FINDINGS OF FACT

1.  The veteran has exhibited no worse than Level III hearing 
loss in the right ear throughout the appeal.

2.  The veteran has exhibited no worse than Level III hearing 
loss in the left ear throughout the appeal.

3.  The veteran's hypertension is not productive of diastolic 
pressure predominantly 110 or more; or systolic pressure 
predominantly 200 or more.

4.  The competent medical evidence of record indicates that 
the veteran's service-connected gout is currently manifested 
by pain of the ankles, right wrist, and big toes.  There is 
no objective evidence of definitive impairment of health 
objectively supported by examination findings, nor is there 
evidence of incapacitating exacerbations occurring three or 
more times a year.

5.  The veteran's left knee degenerative changes are 
characterized by objective evidence of degenerative arthritis 
and limitation of motion.  There is no evidence of 
instability, ankylosis, subluxation, locking, joint effusion 
or crepitus.

6.  The veteran's right knee degenerative changes are 
characterized by objective evidence of degenerative arthritis 
and painful limitation of motion.  There is no evidence of 
limitation of motion, instability, ankylosis, subluxation, 
locking, or joint effusion.

7.  The veteran's service-connected lumbosacral strain is 
manifested by mechanical low back pain and limitation of 
motion.

8.  The veteran's service-connected lumbosacral strain is not 
manifested by unfavorable ankylosis of the entire 
thoracolumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2006).

2.  The criteria for a rating in excess of 10 percent for 
hypertension have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.104, Diagnostic Code 7101 
(2006).

3.  The criteria for a rating in excess of 20 percent for 
gout have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.31, 4.71a, Diagnostic Codes 5002, 5017 (2006).

4.  The criteria for a disability rating in excess of 10 
percent for left knee degenerative changes, have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.14, 4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic Codes 
5010, 5257, 5260, 5261 (2006).

5.  The criteria for a disability rating in excess of 20 
percent for right knee degenerative joint disease, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.14, 4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic Codes 
5010, 5257, 5260, 5261 (2006).

6.  The criteria for a disability rating in excess 40 percent 
for a low back disability, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5292, 5293, 5295 (2001); 
38 C.F.R. § 4.71a, Diagnostic Code 5293, effective September 
23, 2002; 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 
5243, effective September 26, 2003.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by July 2001, April 2002, and September 2005 
letters.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the July 2001, April 2002, and September 2005 letters.  As 
such, the veteran was aware and effectively notified of 
information and evidence needed to substantiate and complete 
his claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the 
claims, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in July 2001 and April 2002 
prior to the adjudication of the claims in January 2003 and 
May 2004.  Additionally, the record contains September a 
November 2005 supplemental statement of the case following 
the September 2005 letter.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (holding that a timing error can 
be cured when VA employs proper subsequent process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the September 2005 letter.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, private treatment records from Eddie 
Soliai, M.D. and Ohana Hearing Care, and VA examination 
reports dated in March 2004, November 2004, and April 2005.  
Notably, the veteran indicated in March 2005, September 2005 
and December 2005 that he had no further outstanding and 
relevant evidence to submit.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Disability ratings are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating is assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2006).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2006).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2006).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court has held that compensation for service-connected 
injury is limited to those claims which show present 
disability and held: "Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2006).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Hearing Loss
To evaluate the degree of disability from defective hearing, 
the rating schedule establishes 11 auditory acuity levels 
from Level I for essentially normal acuity through Level XI 
for profound deafness.  These are assigned based on a 
combination of the percent of speech discrimination and the 
puretone threshold average, as contained in a series of 
tables within the regulations.  The puretone threshold 
average is the sum of the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85.

The rating schedule also provides two provisions for 
evaluating certain patterns of hearing impairment where the 
speech discrimination tests may not reflect the severity of 
communicative functioning.  See 38 C.F.R. § 4.85.  Under 
38 C.F.R. § 4.86, when the pure tone threshold at each of the 
four specified frequencies (1,000, 2,000, 3,000, and 4,000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Also, when the pure tone 
threshold is 30 decibels or less at 1,000 Hertz and 70 
decibels or more at 2,000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  See 64 Fed. Reg. 25, 202-10 
(May 11, 1999) (effective June 10, 1999).

The veteran alleges that he is entitled to a compensable 
evaluation for his service-connected bilateral hearing loss 
because he has to wear hearing aids.  In order to assess the 
severity of his hearing loss, the veteran was afforded VA 
examinations in March 2004 and April 2005.  The record also 
contains private treatment records from Ohana Hearing Care 
which demonstrate that the veteran has been outfitted with 
hearing aids. 

On the March 2004 authorized audiological evaluation, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
30
35
40
60
LEFT
----
30
40
50
55

Average puretone thresholds were 41 in the right ear and 44 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 80 percent in the right ear and of 80 
percent in the left ear.  The veteran was diagnosed as having 
mild to moderate-severe sensorineural hearing loss in the 
right ear and mild to moderate to moderate-severe 
sensorineural hearing loss in the left ear.

On the April 2005 authorized audiological evaluation, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
35
35
35
60
LEFT
----
35
45
45
55

Average puretone thresholds were 41 in the right ear and 45 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 82 percent in the right ear and of 80 
percent in the left ear.  The veteran was diagnosed as having 
mild to moderate-severe sensorineural hearing loss in the 
right ear and mild to moderate to moderate-severe 
sensorineural hearing loss in the left ear.

None of the aforementioned VA examinations have documented a 
level of bilateral hearing loss that has warranted a 
compensable evaluation.  Upon interpretation under the 
regulation, both examinations demonstrate that the veteran's 
right ear hearing loss is at level III, and his left ear 
hearing loss is at level III; therefore, a compensable rating 
is not warranted.  38 C.F.R. § 4.85, Code 6100.  

The Board has also considered the provisions of 38 C.F.R. § 
4.85(g) and 38 C.F.R. § 4.86, but the results of the March 
2004 and April 2005 audiometric examinations clearly show 
that these provisions are not applicable in this case.  It is 
also noted that there is no other pertinent medical evidence 
of record which would entitle the veteran to a compensable 
disability rating for his bilateral hearing loss.

In reaching this decision, the Board has considered the 
veteran's contentions regarding the severity of his hearing 
loss.  The Board acknowledges that he requires hearing aids.  
His statements alone, however, do not establish a higher 
rating for bilateral hearing loss.  Disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  In this case, the 
numeric designations correlate to a noncompensable disability 
rating.

Based on current findings and review of the entire evidence 
in the veteran's claims folder, the Board concludes that his 
bilateral hearing loss does not rise to the level required 
for the assignment of a compensable evaluation.  In view of 
the evidence of record, the provisions of 38 C.F.R. §§ 4.3 
and 4.7 are not for application.  His claim in this regard, 
therefore, must be denied.

The Board acknowledges the veteran's argument that he is 
entitled to an exztraschedular rating, under the provisions 
of 38 C.F.R. § 3.321(b)(1), because he has to wear hearing 
aids.  It is, however, noted that the veteran has not 
asserted, nor does the evidence suggest, that the regular 
schedular criteria are inadequate to evaluate his hearing 
disability.  There is no indication that his hearing 
disability, in and of itself, is productive of marked 
interference with employment, necessitates frequent 
hospitalization, or that the manifestations associated with 
this disability are unusual or exceptional.  Thus, referral 
for consideration of extraschedular rating is not warranted.

Hypertension
The veteran's hypertension is rated under 38 C.F.R. § 4.104, 
Diagnostic Code 7101.  Under this code, a 10 percent rating 
is warranted for diastolic pressure predominantly 100 or 
more, or; systolic pressure predominantly 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent rating 
requires diastolic pressure predominantly 110 or more, or; 
systolic pressure predominantly 200 or more.  For a 40 
percent rating, diastolic pressure must be predominantly 120 
or more.  A 60 percent rating requires diastolic pressure 
predominantly 130 or more.  The note under this code explains 
that the term hypertension means that the diastolic blood 
pressure is predominantly 90mm., or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, including Note 1 (2006).

The criteria above does not support a higher than 10 rating 
for the veteran's hypertension.  Id.  This is based on the 
medical evidence which fails to show diastolic pressure 
readings predominantly 120 or more, or systolic pressure 
readings predominantly 200 or more.  In fact, the contrary is 
shown by the blood pressure readings on file.  VA treatment 
records from September 2000 to November 2005 do not 
demonstrate that the veteran's disability warrants a 
disability rating in excess of 10 percent.  In September 
2000, there was a blood pressure reading of 167/81.  In 
January 2001, there was a blood pressure reading of 132/72.  
In April 2001, there was a blood pressure reading of 150/83.  
In June 2001, there was a blood pressure reading of 149/77.  
In August 2001, there was a blood pressure reading of 150/87.  
In October 2001, there was a blood pressure reading of 
133/78.  In November 2001, blood pressure readings were 
160/86 and 149/81.  In February 2002, there was a blood 
pressure reading of 153/78.  In April 2002, there was a blood 
pressure reading of 135/76.  In August  and November 2002, 
there were blood pressure readings of 131/59.  In March 2003, 
there was a blood pressure reading of 146/86.  In April 2003, 
there was a blood pressure reading of 154/92.  In May 2003, 
there were blood pressure readings of 146/86 and 150/100.  In 
July 2003, there was a blood pressure reading of 163/97.  In 
August 2003, there were blood pressure readings of 160/100 
and 158/90.   In September 2003, there were blood pressure 
readings of 187/90 and 158/90.  In December 2003, there were 
blood pressure readings of 158/87 and 140/80, 133/69.   In 
August 2004, there was a blood pressure reading of 129/80.  
In November 2004, there was a blood pressure reading of 
157/86.  In December 2004, there was a blood pressure reading 
of 162/62.  In April 2005, there were blood pressure readings 
of 151/67 and 150/62.  In May 2005, there was a blood 
pressure reading of 150/65.  In August 2005, there was a 
blood pressure reading of 130/69.  In October 2005, there was 
a blood pressure reading of 144/76.  In November 2005, there 
were blood pressure readings of 140/80 and 134/74.

The veteran was also afforded VA examinations in March 2004 
and November 2004.  In March 2004, his blood pressure 
readings were 129/99, 134/86, and  140/90.  In November 2004, 
his blood pressure readings were 165/101, 149/84, 151/80, 
152/90, and 146/80.

The aforementioned evidence demonstrates that the veteran's 
diastolic pressures do not approach 110.  As for his systolic 
readings, none of the above-noted readings reflect a reading 
over 200.  Accordingly, a disability rating in excess of 10 
percent rating for the veteran's service-connected 
hypertension under Diagnostic Code 7101 is not warranted.

Gout
The RO has evaluated the veteran's gout as 20 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5017.  
Under Diagnostic Code 5017, gout is rated under the criteria 
for rheumatoid arthritis.

Pursuant to the provisions of Diagnostic Code 5002, 
rheumatoid arthritis warrants a 100 percent disability rating 
when there is evidence of an active process with 
constitutional manifestations associated with active joint 
involvement that is totally incapacitating.  A 60 percent 
disability rating is warranted when there is less 
symptomatology than the criteria for a 100 percent rating but 
with weight loss and anemia productive of severe impairment 
of health or severely incapacitating exacerbations occurring 
four or more times a year or a lesser number over prolonged 
periods.  A 40 percent disability rating is warranted when 
there are symptom combinations productive of definite 
impairment of health objectively supported by examination 
findings or incapacitating exacerbations occurring three or 
more times a year.  A 20 percent disability rating is 
warranted for one or two exacerbations a year in a well-
established diagnosis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5002 (2006).

For chronic residuals such as limitation of motion or 
ankylosis, favorable or unfavorable, the disability is rated 
under the appropriate diagnostic codes for the specific 
joints involved.  Where, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under DC 
5002.  It is noted that limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion and that 
the ratings for active process will not be combined with the 
residual ratings for limitation of motion or ankylosis; 
rather, the higher evaluation should be assigned.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5002.

Review of the medical evidence of record does not demonstrate 
that the veteran's service-connected gout is characterized by 
symptom combinations productive of definite impairment of 
health objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times a 
year such as to warrant a 40 percent disability rating. 

VA treatment records demonstrate that the veteran presented 
with complaints of persistent pain of the ankles and wrists 
in January 2001.  The pains were noted to be possibly due to 
gout.  In August 2001, however, the veteran had not 
experienced any recent gouty arthritis attacks.  In February 
2003, a VA treatment provider noted that the veteran had 
experienced approximately four attacks of acute gouty 
arthritis since November 2002, which affected his toes and 
feet.  In March 2003, he presented with complaints of gout 
pain in his right great toe.

Upon VA examination in March 2004, the examiner noted that 
the veteran was experiencing gout in his ankles, right wrist, 
and big toes.  The veteran was on medication, as needed, for 
gout attacks.  His last attack had been a month earlier, in 
his right wrist; otherwise, he had been asymptomatic.  
Subsequent VA treatment records noted treatment for gout in 
December 2004 and August 2005. 

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a disability rating in excess of 20 
percent for gout.  The medical evidence of record 
demonstrates that the veteran has had symptoms of gout and 
has received treatment during the appeal period; however, the 
evidence fails to reveal symptom combinations productive of 
definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring 3 or more times a year.  It is noted that the 
veteran has experienced several episodes of gout per year, 
however, these episodes respond to medication and are not 
shown by the record to be incapacitating.  Moreover, the 
record does not reflect definite impairment of the veteran's 
health objectively supported by examination findings.  
Overall, the disability picture is more accurately reflected 
under the criteria for a 20 percent rating.  As such, it 
follows that the criteria for a 40 percent evaluation have 
not been met.

In reaching this decision, the Board has considered the 
veteran's and his daughter's contentions regarding his gout.  
The veteran has submitted that he experiences gout attacks 
seven to eight times a year.  His daughter alleges that he 
suffers from gout at least eight to ten times a year.  The 
record also contains a statement from Eddie Soliai, M.D., 
stating that the veteran experiences frequent monthly gout 
attacks; this statement, however, was not accompanied by any 
substantiating medical records.  These statements alone, 
however, do not establish a higher rating for gout.   
Although the record does support their contentions that the 
veteran experiences several episodes of gout a year, none of 
these have been characterized as incapacitating.  

The Board has also considered whether a rating in excess of 
20 percent could be obtained by virtue of the veteran's gout, 
as measured by limitation of motion of the affected parts.  
The veteran's gout affects both his ankles, his right wrist 
and his big toes.   

With respect to the veteran's ankles, he was afforded VA 
examinations in March and November 2004 in order to assess 
his limitation of motion.  In March 2004, dorsiflexion was to 
0 degrees, bilaterally.  Right plantar flexion was to 56 
degrees and left plantar flexion was to 47 degrees.  In 
November 2004, dorsiflexion was to 0 degrees, bilaterally.  
Right plantar flexion was to 48 degrees and left plantar 
flexion was to 57 degrees.  Under Diagnostic Code 5271, a 10 
percent rating is assigned for moderate limitation of ankle 
motion and a maximum rating of 20 percent is assigned for 
marked limitation of motion.  A minimum rating of 20 percent 
is assigned for ankylosis of the ankle under Code 5270.  
Normal range of ankle motion is identified as dorsiflexion of 
0-20 degrees and plantar flexion of 0-45 degrees.  38 C.F.R. 
4.71, Plate II.  Although the veteran demonstrates limitation 
of dorsiflexion, the aforementioned evidence reflects no more 
than moderate limitation of ankle motion, such that the 
overall disability picture does not approximate the criteria 
for a 20 percent rating for either ankle under Code 5271.  38 
C.F.R. § 4.7.  That is, the evidence does not support greater 
than a 10 percent rating for each ankle-or a combined 19 
percent rating.

With respect to the veteran's right wrist, dorsiflexion of 
the wrist to less than 15 degrees or palmar flexion limited 
in line with the forearm warrants a maximum 10 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5215 (2006).  
Normal range of motion of the wrist is dorsiflexion 
(extension) to 70 degrees, palmar flexion to 80 degrees, 
ulnar deviation to 45 degrees, and radial deviation to 20 
degrees.  38 C.F.R. § 4.71, Plate I.  In March 2004, 
dorsiflexion was to 25 degrees and palmar flexion to 48 
degrees.  In November 2004, dorsiflexion was to 60 degrees 
and palmar flexion was to 58 degrees.  Thus, a compensable 
rating would not be warranted for the right wrist.

With respect to the veteran's big toes, the diagnostic codes 
for foot disabilities, Diagnostic Codes 5276 through 5284, do 
not include a diagnostic code specifically addressing 
limitation of motion or ankylosis of individual toes. Thus, 
consideration was given to Diagnostic Codes 5278 (unilateral 
claw foot), 5280 (unilateral hallux valgus), 5283 (malunion 
of or nonunion of metatarsal bones) and 5284 (other foot 
injuries).  The March 2004 and November 2004 VA examination 
reports do not indicate evidence of claw foot, hallux valgus, 
or malunion of or nonunion of metatarsal bones.  Although 
there was no objective of limitation of motion of the big 
toes, the examiners did note tenderness of the toes.  This 
evidence, however, does not demonstrate that the veteran has 
a foot disability such as to warrant a compensable 
evaluation.

Thus, a disability rating in excess of 20 percent for the 
veteran's service-connected gout is not warranted.

Knees
The veteran's left knee degenerative joint disease has been 
rated as 10 percent disabling and his right knee degenerative 
joint disease has been rated as 20 percent disabling pursuant 
to Diagnostic Codes 5003 and 5260 for arthritis and 
limitation of flexion, respectively.  

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General 
Counsel has stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 
1, 1997).

According to VA General Counsel, in VAOPGPREC 9-98 (1998), 
when radiologic findings of arthritis are present, a veteran 
whose knee disability is evaluated under Diagnostic Code 5257 
or 5259 is also entitled either to a separate compensable 
evaluation under Diagnostic Code 5260 or 5261, if the 
arthritis results in compensable loss of motion, or to a 
separate compensable evaluation under 5010 if the arthritis 
results in noncompensable limitation of motion and/or 
objective findings or indicators of pain.

VA General Counsel has also held that separate ratings may be 
assigned under DC 5260 and DC 5261 for disability of the same 
joint.  VAOPGCPREC 9-2005 (September 17, 2005).

Diagnostic Code 5257 pertains to other impairment of the 
knee.  Under this provision, a 10 percent rating is warranted 
for slight impairment due to recurrent subluxation or lateral 
instability of the knee.  A 20 percent rating contemplates 
moderate impairment due to recurrent subluxation or lateral 
instability, and a maximum 30 percent rating is warranted for 
severe impairment of the knee.

Under Diagnostic Code 5258 pertains to dislocation of the 
semilunar cartilage with frequent episodes of locking, pain 
and effusion into the joint is rated as 20 percent disabling.  
38 C.F.R. § 4.71a, Code 5258 (2006).

Under Diagnostic Code 5259, removal of the semilunar 
cartilage, symptomatic, is rated as 10 percent disabling. 38 
C.F.R. § 4.71a, Code 5259 (2006).

Diagnostic Code 5260 pertains to limitation of flexion.  
Under this provision, flexion limited to 60 degrees is 
noncompensable.  A 10 percent rating is warranted when 
flexion is limited to 45 degrees.  A 20 percent rating is 
warranted when flexion is limited to 30 degrees; and a 30 
percent rating is warranted when flexion limited to 15 
degrees.

Diagnostic Code 5261 pertains to limitation of knee 
extension.  Under this provision, extension limited to 5 
degrees is noncompensable.  A 10 percent rating is warranted 
when extension is limited to 10 degrees.  A 20 percent rating 
is warranted when extension is limited to 15 degrees.  A 30 
percent rating is warranted when extension is limited to 20 
degrees.  A 40 percent rating is assigned when extension is 
limited to 30 degrees; and a 50 percent rating is assigned 
when extension is limited to 45 degrees.

Under Code 5010, arthritis due to trauma, substantiated by X- 
ray findings, is rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Code 5010, (2006).  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
DCs for the specific joint or joints involved (DC 5260 and 
5261).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate DC, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  In 
the absence of limitation of motion, and when there is X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations, a 20 percent disability rating will be 
assigned.  Id.

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (2006).

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 require the 
Board to consider a veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 
(1996).  The United States Court of Appeals for Veterans 
Claims (Court) interpreted these regulations in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), and held that all complaints 
of pain, fatigability, etc., shall be considered when put 
forth by a veteran.  Thus, in accordance therewith, and in 
accordance with 38 C.F.R. § 4.59, which requires 
consideration of painful motion with any form of arthritis, 
the veteran's reports of pain have been considered in 
conjunction with the Board's review of the limitation of 
motion diagnostic codes.

With respect to the veteran's left knee degenerative changes, 
an increased disability rating is not warranted.  The 
veteran's left knee degenerative changes are rated as 10 
percent disabling under Diagnostic Code 5010 for arthritis of 
a major joint.  A 20 percent disability rating is not 
warranted because the medical evidence of record does not 
reveal x-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  It is noted that the veteran 
is already in receipt of a 20 percent disability rating for 
his right knee degenerative joint disease.

In an effort to determine whether a higher evaluation may be 
assigned to the veteran's service-connected left knee 
degenerative joint disease, the Board also considered rating 
criteria based on limitation of motion and knee disabilities 
found in Diagnostic Codes 5260 and 5261, also under 38 C.F.R. 
§ 4.71.  The Board notes that 38 C.F.R. §§ 4.40 and 4.45 
require the Board to consider a veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate evaluation for a disability using the limitation 
of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. 
App. 7, 10 (1996).  The United States Court of Appeals for 
Veterans Claims (Court) interpreted these regulations in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), and held that all 
complaints of pain, fatigability, etc., shall be considered 
when put forth by a veteran.  Thus, in accordance therewith, 
and in accordance with 38 C.F.R. § 4.59, which requires 
consideration of painful motion with any form of arthritis, 
the veteran's reports of pain have been considered in 
conjunction with the Board's review of the limitation of 
motion diagnostic codes.  Unfortunately, the evidence does 
not support the assignment of a rating in excess of 10 
percent based on limited and painful motion.

Throughout the pendency of this appeal, the veteran was 
afforded two VA examinations and submitted to several 
orthopedic consultations.  In March 2004, range of motion of 
the left knee was from 0 to 56 degrees and there was no 
evidence of painful motion.  In November 2004, range of 
motion of the left knee was from 0 to 53 degrees.  Based on 
such evidence, the Board finds that, at worst, the veteran's 
left knee flexion was limited to 53 degrees.  This is still 
considerably greater than the criteria necessary for a 
compensable rating.  Thus, the veteran is not entitled to an 
increased based upon limitation of flexion or to a separate 
rating due to loss of extension of the left knee.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260, 5261.  

As to the veteran's right knee degenerative joint disease it 
has been assigned a 20 percent disability rating pursuant to 
Diagnostic Code 5260 for limitation of flexion.  Pursuant to 
the criteria of Diagnostic Code 5260 a 30 percent rating is 
warranted when flexion limited to 15 degrees.  

Upon VA examination in March 2004, range of motion of the 
right knee was from 0 to 34 degrees; there was no evidence of 
painful motion.  Upon VA examination in November 2004, range 
of motion of the right knee was from 0 to 45 degrees; there 
was no evidence of painful motion; at that time, there was 
pain on flexion.  

Based on such evidence, the Board finds that, at worst, the 
veteran's right knee flexion was limited by pain and 
fatigability to 34 degrees.  Although this limitation of 
motion would only warrant a 10 percent disability rating, the 
veteran was assigned a 20 percent evaluation due to painful 
motion.  It is also noted that the veteran  has not 
demonstrated any limitation of extension of the right knee 
such as to warrant a separate disability rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5261.  
 
Additionally, the veteran's left and right knee disabilities, 
do not warrant a separate disability rating under the 
provisions of Diagnostic Code 5257 pertaining to other 
impairment of the knee because none of the examinations noted 
any subluxation or lateral instability.  In March 2004, there 
was no objective evidence of effusion, instability, weakness, 
tenderness, abnormal movement, or guarding of movement.  
There was no evidence of instability and McMurray's testing 
was negative.  In November 2004, the veteran denied any 
episodes of dislocation or recurrent subluxation and there 
was no objective evidence of instability.  

In conclusion, the Board finds that the currently assigned 
evaluation of 10 percent for the veteran's left knee 
degenerative changes and the evaluation of 20 percent for his 
right knee degenerative changes, properly reflects the 
veteran's disability picture.

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1), but notes that the veteran has not asserted, nor 
does the evidence suggest, that the regular schedular 
criteria are inadequate to evaluate his knee disabilities.   
There is no indication that his knee disabilities, in and of 
themselves, are productive of marked interference with 
employment, necessitate frequent hospitalization, or that the 
manifestations associated with these disabilities are unusual 
or exceptional.  Thus, referral for consideration of 
extraschedular rating is not warranted.

Thoracolumbar Spine
The veteran's service-connected degenerative joint disease of 
the thoracolumbar spine as been rated as 40 percent disabling 
due to severe limitation of motion.  It is noted that the 
veteran has not been diagnosed as having intervertebral disc 
syndrome.  In this respect, upon VA examination in March and 
November 2004, the veteran denied any radiation of pain.  
Additionally, there was no objective evidence of painful 
motion, spasm, weakness, tenderness, postural abnormalities, 
fixed deformity, or abnormality of the musculature of the 
back.  Moreover, neurologically, the veteran's sensory and 
motor examinations were held to be normal.  Accordingly, the 
provisions pertaining to intervertebral disc syndrome are not 
or application.

While the veteran's appeal was pending VA revised regulations 
for evaluating disabilities of the spine.  The Court in 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997), held that the 
law "precludes an effective date earlier than the effective 
date of the liberalizing . . . regulation," but the Board 
shall continue to adjudicate whether a claimant would 
"receive a more favorable outcome, i.e., something more than 
a denial of benefits, under the prior law and regulation."  
Accordingly, the veteran's claims will be adjudicated under 
the old regulation for any period prior to the effective date 
of the new diagnostic codes, as well as under the new 
diagnostic code for the period beginning on the effective 
date of the new provisions.  Wanner v. Principi, 17 Vet. App. 
4, 9 (2003).

Before revisions, Diagnostic Code 5292 provided for ratings 
based on limitation of motion of the lumbar spine.  A 10 
percent rating was provided for slight limitation of motion 
of the lumbar segment of the spine.  Moderate limitation of 
motion warranted a 20 percent evaluation.  Severe limitation 
of motion warranted a 40 percent rating. 

Diagnostic Code 5295, provided a 20 percent rating for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in the 
standing position.  A maximum 40 percent rating is warranted 
for severe lumbosacral strain, with a listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes or 
narrowing with irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were amended.  See 68 Fed. Reg. 
51,454 (August 27, 2003) (codified at 38 C.F.R.  § 4.71a).  A 
General Formula for Diseases and Injuries of the Spine 
provides that with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, the 
following ratings are assigned:

A 100 percent rating is assigned for unfavorable ankylosis of 
the entire spine.

A 50 percent rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is assigned for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 30 percent rating is assigned for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
the combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 degrees; 
or, the combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in an abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.

Note (1) provides that any associated, objective neurologic 
abnormalities, including bowel or bladder impairment, are to 
be rated separately under the appropriate diagnostic code.

Note (2) provides, in part, that the combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.

Note (2) also provides that for rating purposes, the normal 
ranges of motion in the thoracolumbar spine are as follows: 
forward flexion, 90 degrees; extension, zero degrees, left 
and right lateral flexion, 30 degrees; and left and right 
lateral rotation, 30 degrees.

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Applying the criteria set forth above to the facts in this 
case, the Board finds that the criteria for a rating in 
excess of 40 percent for the veteran's service-connected low 
back disability have not been met.  The veteran is currently 
in receipt of the maximum schedular rating available under 
Diagnostic Codes 5292 and 5295 (in effect prior to the 2003 
revision).  

In terms of the September 2003 changes to the rating 
criteria, the record lacks the evidence to support an 
evaluation in excess of 40 percent.  For example, the veteran 
does not have unfavorable ankylosis of the entire 
thoracolumbar spine for a 50 evaluation, or unfavorable 
ankylosis of the entire spine for a 100 percent evaluation.  
Throughout the pendency of this appeal, the veteran has 
undergone several examinations, none of which have 
demonstrated any ankylosis.  In March 2004, range of motion 
testing demonstrated forward flexion to 30 degrees, extension 
to 21 degrees, and right and left lateral flexion to 15 
degrees.  In November 2004, range of motion testing 
demonstrated forward flexion to 18 degrees, extension to 10 
degrees, right lateral flexion to 12 degrees, and left 
lateral flexion was to 17 degrees.  Left lateral rotation was 
to 30 degrees and right lateral rotation to 17.  Range of 
motion was not additionally limited with repetitive use.  In 
light of these examination findings, the veteran does not 
have the requisite limitation of motion such as to warrant a 
disability rating in excess of 40 percent.  The 40 percent 
disability rating assigned under the rating criteria in 
effect at the time of the veteran's claim appropriately 
reflects the current level of disability in relation to the 
veteran's medical history.

The Board acknowledges the veteran's lay statements regarding 
the severity of his service-connected lumbar spine 
disability; however, the criteria for a disability rating in 
excess of 40 percent for a lumbosacral strain have not been 
met.  Where, as here, the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not for 
application.  38 U.S.C.A. § 5107(b)(West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Entitlement to a compensable disability rating for bilateral 
hearing loss is denied. 

Entitlement to a disability rating in excess of 10 percent 
for hypertension is denied.

Entitlement to a disability rating in excess of 20 percent 
for gout is denied.

Entitlement to a disability rating in excess of 10 percent 
for left knee degenerative joint disease is denied.

Entitlement to a disability rating in excess of 20 percent 
for right knee degenerative joint disease is denied.

Entitlement to a disability rating in excess of 40 percent 
for degenerative joint disease of the thoracolumbar spine is 
denied.




______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


